            Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 iROBOT CORPORATION,                                )
                                                    )
                 Plaintiff                          )
                                                    )
 v.                                                 )
                                                    )   Civil Action No.
 SHARKNINJA OPERATING LLC,                          )
 SHARKNINJA MANAGEMENT LLC,                         )   JURY TRIAL DEMANDED
 SHARKNINJA MANAGEMENT CO.,                         )
 SHARKNINJA SALES CO., EP MIDCO                     )
 LLC                                                )
                                                    )
                 Defendants.                        )

                                           COMPLAINT

       Plaintiff iRobot Corporation (“iRobot” or “Plaintiff”), by and through its attorneys, for its

Complaint against Defendants SharkNinja Operating LLC, SharkNinja Management LLC,

SharkNinja Management Company, SharkNinja Sales Company, and EP Midco (collectively,

“Shark” or “Defendants”), hereby alleges as follows.

                                  NATURE OF THE ACTION

       1.       This is an action arising under the patent laws of the United States, 35 U.S.C. § 271,

et seq. to end Defendants’ unauthorized and infringing importation, offer for sale, sale,

distribution, and/or use of products incorporating Plaintiff iRobot’s patented inventions.

       2.       Under the Patent Act, iRobot seeks to enjoin infringement and obtain damages

resulting from Defendants’ unauthorized manufacture, use, sale, and/or offer to sell within the

United States and/or importation into the United States of products that infringe one or more claims

of United States Patent Nos. 7,571,511 (“the ’511 patent”), 9,884,423 (“the ’423 patent”),

10,296,007 (“the ’007 patent”), 10,813,517 (“the ’517 patent”), and 10,835,096 (“the ’096

patent”), (collectively, “the patents-in-suit”). iRobot seeks permanent injunctive relief to prevent
            Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 2 of 25




Defendants from continuing to infringe the patents-in-suit. In addition, iRobot seeks monetary

damages, including treble damages, resulting from Defendants’ direct, indirect, and willful

infringement of the patents-in-suit.

       3.       This action is related to Plaintiff iRobot’s recently filed complaint in the

International Trade Commission (ITC) pursuant to 19 U.S.C. § 1337(d). iRobot has filed the

present Complaint in this Court as a companion proceeding to the ITC case in accordance with

customary ITC practice, given that this Court has authority to afford relief such as money

damages that the ITC does not. As such, and as is also customary, this action could be stayed

without opposition by iRobot pending the completion of the ITC action upon a proper and timely

request by the Defendants in this action (all of whom are proposed Respondents in the ITC

complaint). See 28 U.S.C. § 1659(a).

       4.       Defendants import, offer for sale, sell, distribute, and/or use in the United States

infringing products (“Accused Products”), and encourage others to use the Accused Products in

an infringing manner. The Accused Products consist of Shark’s ION-series, IQ-series, and AI-

series robotic floor cleaners (“RFCs”). The IQ-series has two primary variants: the standard IQ

Robot (“IQ”) and an auto-empty version (“IQ-AE”). The AI-series has two primary variants: the

standard AI Robot (“AI”) and a “wet-dry” version that also has mopping capability (“AI-WD”).

                                             PARTIES

       5.       Plaintiff iRobot Corporation is a corporation organized under the laws of the State

of Delaware and has its principal place of business at 8 Crosby Drive, Bedford, MA 01730.

       6.       On information and belief, Defendant SharkNinja Operating LLC is a limited

liability company organized and existing under the laws of the State of Delaware and has its

principal place of business at 89 A Street, Suite 100, Needham, MA 02494.



                                                  2
             Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 3 of 25




        7.       On information and belief, Defendant SharkNinja Management LLC is a limited

liability company duly organized and existing under the laws of the State of Delaware and has its

principal place of business at 89 A Street, Suite 100, Needham MA 02494.

        8.       On information and belief, Defendant SharkNinja Management Company is a

company duly organized and existing under the laws of the State of Delaware and has its principal

place of business at 89 A Street, Suite 100, Needham MA 02494.

        9.       On information and belief, Defendant SharkNinja Sales Company is a company

duly organized and existing under the laws of the State of Delaware and has its principal place of

business at 89 A Street, Suite 100, Needham MA 02494.

        10.      On information and belief, Defendant EP Midco LLC is a limited liability company

duly organized and existing under the laws of the State of Delaware and has its principal place of

business at 89 A Street, Suite 100, Needham MA 02494.

                                  JURISDICTION AND VENUE

        11.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

        12.      Defendants are subject to personal jurisdiction in this district because Defendants

have their principal place of business in this district. Further, Defendants regularly transact

business in this district by, among other things, making, using, selling, or offering to sell products

to customers located in this district.

        13.      Venue in this district is proper under 28 U.S.C. §§ 1391(b) and (c) and 1400(b)

because, Defendants have committed acts of infringement and have a regular and established place

of business in this district.




                                                  3
          Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 4 of 25




                                  FACTUAL BACKGROUND

        14.    iRobot’s passion for innovation has been unflagging since its founding three

decades ago. In 1990, three engineers from the Massachusetts Institute of Technology’s Artificial

Intelligence Lab founded iRobot (formerly IS Robotics, Inc.). In its early years, iRobot principally

researched and developed robotic technologies for security, exploration, environmental, and

military applications. Its creations made history. iRobot’s first product, a six-legged robot

designed for space exploration, now resides at the Smithsonian Air & Space Museum in

Washington, D.C. Its other early robots explored the Great Pyramid of Giza, discovered harmful

subsea oil in the Gulf of Mexico, and were the first self-navigating FDA-approved remote presence

robots for hospitals.

        15.    In the early 2000s, iRobot turned its attention to improving consumer electronics,

including by launching its revolutionary Roomba® RFCs, forging a path for an entirely new

category in home cleaning. Since then, iRobot has become the undisputed leader in the domestic

RFC market segment, and its products have won widespread applause. To date, iRobot has sold

more than 30 million home robots worldwide. In May 2020, Popular Mechanics recognized the

Roomba® i7 as the “Best Robot Vacuum.” Ex. 8. In September 2020, Vacuum Wars named the

Roomba® 675 as a winner in the “Budget Robots Category,” and named the Roomba® i7+ as a

winner in the “Premium Robot Category.” Ex. 9. Those and other iRobot RFCs have earned

dozens more “Editor’s Choice,” “Reader’s Choice,” and “Best of” accolades over the past several

years, including, in 2018, Time’s Invention of the Year for the Roomba® i7+. Ex. 6; see also Exs.

7-10.

        16.    iRobot’s groundbreaking technologies are key to its leadership of the market

segment. Owners of iRobot RFCs spend less time cleaning by hand themselves, or even thinking

about cleaning. Certain iRobot RFCs can autonomously create a map of the floor of a home,

                                                 4
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 5 of 25




identify where they are on the map during cleaning missions, and let owners review the maps and

customize them for optimal cleaning.




       17.     Some iRobot RFCs augment these functionalities by allowing users to select

particular rooms, zones, or hot spots for cleaning (for example, under the dining table).




       18.     When certain iRobot RFCs sense a need to recharge during a cleaning mission, they

can navigate to a docking station in the home to recharge, then resume the mission—all without

the need for human intervention.


                                                 5
          Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 6 of 25




       19.        During cleaning missions, iRobot RFCs also use various detectors that enhance the

intelligence and safety of their cleaning, including by treating carpets differently, avoiding falling

down stairs, and navigating around obstacles.




       20.        iRobot’s patented technology also includes side brushes on the underside of the

robots that help sweep dust and debris from hard-to-reach areas, such as corners and along the

edges of walls.




                                                  6
             Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 7 of 25




           21.   iRobot researches, designs, develops, and engineers its RFCs primarily in Bedford,

Massachusetts and Pasadena, California. It employs more than 1,200 people worldwide, most of

whom work in this country, and it paid its domestic engineering, research, and technology

employees tens of millions of dollars each of the past several years. Over the past few years,

iRobot has also spent tens of millions of dollars on both occupancy expenses for its domestic

research facilities and domestic research-and-development capital costs.

           22.   In addition to inventing trailblazing robotic technologies, iRobot contributes to the

advancement of the next generation of scientists through its commitment to Science, Technology,

Engineering, and Math (STEM) education in the United States. iRobot offers free coding and

STEM tutorials for educators; professional-development and STEM programming; affordable

code-able robots; job shadowing; and virtual classrooms, college panels, and museum tours.

iRobot’s STEM initiatives have reached hundreds of thousands of students, parents, and educators

to date.

           23.   iRobot’s innovation was well known, and Shark knew iRobot’s RFCs were

patented but chose to incorporate iRobot’s patented features into the Accused Products anyway.

Because Shark produces lower-quality imitations of iRobot’s RFCs, Shark can invest less in

research and development and sell its products at lower prices. Shark used that strategy in 2017

when it first entered the RFC segment with the launch of its infringing ION robot, quickly

                                                   7
Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 8 of 25
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 9 of 25




       26.    Certain Shark RFCs can also perform targeted cleanings, mimicking iRobot’s

patented technology.




       27.    Some Shark RFCs exploit iRobot’s patented technology for enabling RFCs to find

their base to recharge, and even possibly resume cleaning without human intervention.




                                               9
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 10 of 25




       28.     Like iRobot’s patented RFCs, certain Shark RFCs sense and avoid cliffs and treat

carpets differently than hard floors.




       29.     And Shark’s RFCs use side brushes to clean hard-to-reach areas, including

corners and along the edges of walls—just like iRobot’s patented products.




                                              10
          Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 11 of 25




         30.    Defendants provide the following materials, including demonstrations, training,

guides, videos, websites, and/or manuals, regarding the Shark ION, IQ, IQ-AE AI, and AI-WD

Robot:

         Shark      ION       Robot      Vacuum        Owner’s     Guide         found       at
         https://www.sharkclean.com/include/pdf/manual-rv750_n.pdf (Ex. 24);

         Shark     ION      Robot     Vacuum       Quick     Start     Guide      found      at
         https://www.sharkclean.com/include/pdf/qsg-rv750_n.pdf (Ex. 21);

         Shark      IQ       Robot       Vacuum       Owner’s     Guide          found       at
         https://www.sharkclean.com/include/pdf/manual-RV1000.pdf (Ex. 28);

         Shark     IQ      Robot     Vacuum        Quick    Start    Guide        found      at
         https://www.sharkclean.com/include/pdf/qsg-RV1000.pdf (Ex. 32);

         Shark     IQ   Robot     Self-Empty     Vacuum     Owner’s    Guide       found     at
         https://www.sharkclean.com/include/pdf/manual-rv1001ae.pdf (Ex. 17);

         Shark IQ Robot Self-Empty Vacuum Quick Start Guide                         found    at
         https://www.sharkclean.com/include/pdf/qsg-rv1001ae.pdf (Ex. 18);

         Shark      AI       Robot       Vacuum       Owner’s       Guide        found       at
         https://www.sharkclean.com/include/pdf/manual-rv2001.pdf (Ex. 19);

         Shark     AI      Robot     Vacuum        Quick     Start    Guide       found      at
         https://www.sharkclean.com/include/pdf/qsg-rv2001.pdf (Ex. 20);

         Shark      AI       Robot      VacMop        Owner’s      Guide      found          at
         https://www.sharkclean.com/include/pdf/manual-rv2000wd.pdf (Ex. 34);

         Shark     AI      Robot     VacMop        Quick    Start     Guide       found      at
         https://www.sharkclean.com/include/pdf/qsg-rv2001wd.pdf (Ex. 27);

         Webpage found at https://www.sharkclean.com/vacuums/robot-vacuums (Ex. 23);

         Webpage                                 found                               at
         https://www.amazon.com/gp/product/B075JRB2Z9/ref=ppx yo dt b asin image o07 s
         00?ie=UTF8&psc=1 (Ex. 22);

         Webpage found at https://direct.sharkclean.com/16/products/shark-iq-robot-self-empty-
         vacuum-rv1001ae/18/microsite/ogix/?opt=2 (Ex. 11);




                                               11
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 12 of 25




       Webpage found at https://www.sharkclean.com/exclusive-offer/RV2001WBKT/shark-ai-
       robot-vacuum-with-ai-laser-visionss-self-cleaning-brushrolli-wi-fi/ (Ex. 42);

       Webpage found at https://www.sharkclean.com/exclusive-offer/RV2001WDWK/shark-ai-
       robot-vacmop-pro-r201wd-with-sonic-mopping-self-cleaning-brushroll-wi-fi/ (Ex. 33);

       Webpage found at https://www.sharkclean.com/support/product-series/1221/shark-ion-robot-
       vacuum-r76-with-wi-fi/robot-how-works/#faq-3154 (Ex. 26);

       Webpage found at https://www.sharkclean.com/support/product-series/1238/shark-ai-
       robot-vacmop-pro-r201wd-with-sonic-mopping-self-cleaning-brushroll-and-wi-fi/ (Ex.
       37);

       Webpage found at https://www.sharkclean.com/support/product-series/1238/shark-ai-
       robot-vacmop-pro-r201wd-with-sonic-mopping-self-cleaning-brushroll-and-wi-fi/robot-
       app-setup/#faq-2227 (Ex. 38);

       Video                                  found                                at
       https://www.amazon.com/gp/product/B075JRB2Z9/ref=ppx yo dt b asin image o07 s
       00?ie=UTF8&psc=1 (Ex. 25);

       Video found at https://www.youtube.com/watch?v=yGsrp7m8P9U (Ex. 30);

       Video found at https://www.youtube.com/watch?v=KpdpSHp07cs (Ex. 35);

       Video  found at   https://www.youtube.com/watch?v=xTsUmDI6tSU&list=PLO-
       s5C_my0mWb0wLLOoPepSVjbxHkt5-b&index=4 (Ex. 36);

       Video found at https://www.youtube.com/watch?v=m8G-BYk6Iik (Ex. 39).

                                   U.S. PATENT NO. 7,571,511

       31.     The U.S. Patent and Trademark Office issued the ’511 patent, entitled

“Autonomous Floor Cleaning Robot,” on August 11, 2009. A true and correct copy of the ’511

patent is attached as Exhibit 1.

       32.     iRobot has owned the ’511 patent throughout the period of Defendants’ infringing

acts and still owns the ’511 patent.




                                              12
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 13 of 25




                                  U.S. PATENT NO. 9,884,423

       33.      The U.S. Patent and Trademark Office issued the ’423 patent, entitled

“Autonomous Robot Auto-Docking And Energy Management Systems and Methods,” on

February 6, 2018. A true and correct copy of the ’423 patent is attached as Exhibit 2.

       34.      iRobot has owned the ’423 patent throughout the period of Defendants’ infringing

acts and still owns the ’423 patent.

                                 U.S. PATENT NO. 10,296,007

       35.      The U.S. Patent and Trademark Office issued the ’007 patent, entitled “Mobile

Robot Area Cleaning,” on May 21, 2019. A true and correct copy of the ’007 patent is attached

as Exhibit 3.

       36.      iRobot has owned the ’007 patent throughout the period of Defendants’ infringing

acts and still owns the ’007 patent.

                                 U.S. PATENT NO. 10,813,517

       37.      The U.S. Patent and Trademark Office issued the ’517 patent, entitled

“Navigational Control System for a Robotic Device,” on October 27, 2020. A true and correct

copy of the ’517 patent is attached as Exhibit 4.

       38.      iRobot has owned the ’517 patent throughout the period of Defendants’ infringing

acts and still owns the ’517 patent.

                                 U.S. PATENT NO. 10,835,096

       39.      The U.S. Patent and Trademark Office issued the ’096 patent, entitled “Map Based

Training and Interface for Mobile Robots,” on November 17, 2020. A true and correct copy of the

’096 patent is attached as Exhibit 5.

       40.      iRobot has owned the ’096 patent throughout the period of Defendants’ infringing

acts and still owns the ’096 patent.

                                                13
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 14 of 25




                COUNT I - INFRINGEMENT OF U.S. PATENT NO. 7,571,511

       41.      iRobot incorporates the foregoing Paragraphs 1-32 by reference as though fully set

forth herein.

       42.      Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States their Shark ION, IQ, IQ-AE, AI, and AI-WD Robot

product lines and are infringing, directly and/or indirectly, with willfulness or willful blindness,

either literally and/or under the doctrine of equivalents at least claims 1, 8-12, 14, 16, 18, 19, 22-

25, 32-34, 36-37, 55, 56, and 62 of the ’511 patent under 35 U.S.C. § 271. Defendants’ infringing

products include the Shark ION, IQ, IQ-AE, AI and AI-WD Robot product lines.

       43.      Exhibit 12 attached hereto compares Defendants’ Shark ION Robot to claims 1,

24, and 55 of the ’511 patent. On information and belief, Defendants produce additional robotic

floor cleaners, including Shark IQ, IQ-AE, AI, and AI-WD Robot product lines, which infringe

for reasons similar to to those shown in Exhibit 12, including claims 1, 24, and 55.

       44.      In addition to their direct infringement, Defendants have actively induced others to

infringe claims of the ’511 patent, including claims 1, 24, and 55, in violation of 35 U.S.C. § 271(b)

and Defendants continue to infringe even today.

       45.      In developing their products, including at least Defendants’ Shark ION Robot

product line, Defendants emulated and copied features of iRobot’s robotic floor cleaning products,

and upon information and belief, including those features claimed by the ’511 patent.

       46.      Defendants knew that iRobot had patents covering its robotic floor cleaning product

lines. Shark has previously admitted to monitoring the issuance of iRobot patents (see e.g.,

Transcript of Markman Hearing, iRobot Corp. v. SharkNinja Operating, 19-cv-12125, at 24:21),

and, upon information and belief, either learned of the ’511 patent or subjectively believed there



                                                 14
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 15 of 25




was a high probability that iRobot had patents covering features of its robotic floor cleaning

products but took deliberate actions to avoid learning of that fact and which features were patented.

       47.     Despite knowing of the ’511 patent or being willfully blind to the ’511 patent,

Defendants continued to make, use, sell, offer to sell, and/or import infringing products.

       48.     Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’511 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using infringing features in Defendants’ infringing

products, including the Shark ION, IQ, IQ-AE, AI, and AI-WD Robot product lines. These other

persons directly infringe the ’511 patent.

       49.     Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals, that depict and describe the

infringing features of the Shark ION, IQ, IQ-AE, AI, and AI-WD Robot product lines (Exs. 17-

28; 30; 32-39; 42).

       50.     iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’511 patent unless the court permanently enjoins Defendants from their

activities. iRobot is also entitled to recover damages from Defendants as a result of their

infringement of the ’511 patent.

       51.     Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’511 patent.

              COUNT II - INFRINGEMENT OF U.S. PATENT NO. 9,884,423

       52.     iRobot incorporates the foregoing Paragraphs 1-30 and 33-34 by reference as

though fully set forth herein.



                                                 15
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 16 of 25




       53.     Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States their Shark ION, IQ, IQ-AE, AI, and AI-WD Robot

product lines and are infringing, directly and/or indirectly, with willfulness or willful blindness,

either literally and/or under the doctrine of equivalents at least claims 13-15, 18-23, and 25-26 of

the ’423 patent under 35 U.S.C. § 271. Defendants’ infringing products include the Shark ION,

IQ, IQ-AE, AI, and AI-WD Robot product lines.

       54.     Further, Defendants have been using their robotic cleaners, including Shark ION

and IQ Robots, in tests and demonstrations in the United States, and are infringing, directly and/or

indirectly, with willfulness or willful blindness, either literally and/or under the doctrine of

equivalents at least claims 1-4, 6-9, 12-15, 18-23, and 25-26 of the ’423 patent under 35 U.S.C. §

271. Defendants’ infringing products include the Shark ION, IQ, and IQ-AE Robot product lines.

       55.      Exhibit 13 attached hereto compares Defendants’ Shark IQ Robot to claims 1, 13,

and 21 of the ’423 patent. On information and belief, Defendants produce additional robotic floor

cleaners, including Shark ION, IQ-AE, AI, and AI-WD Robot product lines that infringe certain

claims of the ’423 patent, including claim 1.

       56.     In addition to their direct infringement, Defendants have actively induced others to

infringe claims of the ’423 patent, including claims 1, 13, and 21, in violation of 35 U.S.C. § 271(b)

and Defendants continue to induce infringement even today.

       57.     In developing their products, including at least Defendants’ Shark ION, IQ, IQ-AE,

AI, and AI-WD Robot product lines, Defendants emulated and copied features of iRobot’s robotic

floor cleaning products, and upon information and belief, including those features claimed by the

’423 patent. Use of such products along with Defendants’ instructions, infringe the ’423 patent.




                                                 16
           Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 17 of 25




          58.   Defendants knew that iRobot had patents covering its robotic floor cleaning product

lines. Shark has previously admitted to monitoring the issuance of iRobot patents (see e.g.,

Transcript of Markman Hearing, iRobot Corp. v. SharkNinja Operating, 19-cv-12125, at 24:21),

and, upon information and belief, either learned of the ’423 patent or subjectively believed there

was a high probability that iRobot had patents covering features of its robotic floor cleaning

products but took deliberate actions to avoid learning of that fact and which features were patented.

          59.   Despite knowing of the ’423 patent or being willfully blind to the ’423 patent,

Defendants continued to make, use, sell, offer to sell, and/or import infringing products and

products capable of infringing.

          60.   Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’423 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using infringing features in Defendants’ products

including the Shark ION, IQ, IQ-AE, AI, and AI-WD Robot product lines, in a way that infringes

the ’423 patent. These other persons directly infringe the ’423 patent.

          61.   Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals that depict and describe the

infringing features of the Shark ION, IQ, IQ-AE, AI, and AI-WD Robot product lines (Exs. 17-

28; 30; 32-39; 42).

          62.   Use of the Shark ION, IQ, IQ-AE, AI, and AI-WD Robot product lines, in the

manner depicted and described in the materials noted in the preceding paragraph infringes the ’423

patent.




                                                 17
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 18 of 25




       63.      iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’423 patent unless the court permanently enjoins Defendants from their

activities. iRobot is also entitled to recover damages from Defendants as a result of their

infringement of the ’423 patent.

       64.      Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’423 patent.

               COUNT III - INFRINGEMENT OF U.S. PATENT NO. 10,296,007

       65.      iRobot incorporates the foregoing Paragraphs 1-30 and 35-36 by reference as

though fully set forth herein.

       66.      Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States their Shark AI-WD Robot product line and are

infringing, directly and/or indirectly, with willfulness or willful blindness, either literally and/or

under the doctrine of equivalents at least claims 1, 5, 6, 10, 12, and 13 of the ’007 patent under 35

U.S.C. § 271. Defendants’ infringing products include the Shark AI-WD Robot product line.

       67.      Exhibit 14 attached hereto compares Defendants’ Shark AI Robot to claim 1 of the

’007 patent.

       68.      In addition to their direct infringement, Defendants have actively induced others to

infringe claims of the ’007 patent, including claim 1, in violation of 35 U.S.C. § 271(b) and

Defendants continue to induce infringement even today.

       69.      In developing their products, including at least Defendants’ Shark AI-WD Robot

product line, Defendants emulated and copied features of iRobot’s robotic floor cleaning products,

and upon information and belief, including those features claimed by the ’007 patent.

       70.      Defendants knew that iRobot had patents covering its robotic floor cleaning product

lines, and upon information and belief, either learned of the ’007 patent or subjectively believed

                                                 18
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 19 of 25




there was a high probability that iRobot had patents covering features of its robotic floor cleaning

products but took deliberate actions to avoid learning of that fact and which features were patented.

Shark has previously admitted that it monitors the issuance of iRobot patents (see e.g., Transcript

of Markman Hearing, iRobot Corp. v. SharkNinja Operating, 19-cv-12125, at 24:21).

Furthermore, Shark knew specifically about the ‘007 patent by at least the time it began

preparations to file an inter partes review petition on the ’007 patent (IPR2020-01639).

       71.     Despite knowing of the ’007 patent or being willfully blind to the ’007 patent,

Defendants continued to make, use, sell, offer to sell, and/or import infringing products.

       72.     Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’007 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using infringing features in Defendants’ infringing

products including the Shark AI-WD Robot product line. These other persons directly infringe

the ’007 patent.

       73.     Defendants provide their customers and the public with materials including

demonstrations, training, guides, videos, websites, and/or manuals that depict and describe the

infringing features of the Shark AI-WD Robot (Exs. 33-39).

       74.     iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’007 patent unless the court permanently enjoins Defendants from their

activities. iRobot is also entitled to recover damages from Defendants as a result of their

infringement of the ’007 patent.

       75.     Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’007 patent.



                                                 19
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 20 of 25




             COUNT IV - INFRINGEMENT OF U.S. PATENT NO. 10,813,517

       76.     iRobot incorporates the foregoing Paragraphs 1-30 and 37-38 by reference as

though fully set forth herein.

       77.     Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States their Shark AI-WD Robot product line and are

infringing, directly and/or indirectly, with willfulness or willful blindness, either literally and/or

under the doctrine of equivalents at least claims 1, 3, 4, 9, and 10 of the ’517 patent under 35

U.S.C. § 271. Defendants’ infringing products include the Shark AI-WD Robot product line.

       78.      Exhibit 15 attached hereto compares Defendants’ Shark AI-WD Robot to claims 1

and 4 of the ’517 patent.

       79.     In addition to their direct infringement, Defendants have actively induced others to

infringe claims of the ’517 patent, including claims 1 and 4, in violation of 35 U.S.C. § 271(b) and

Defendants continue to induce infringement even today.

       80.     In developing their products, including at least Defendants’ Shark AI-WD Robot

product line, Defendants emulated and copied features of iRobot’s robotic floor cleaning products,

and upon information and belief, including those features claimed by the ’517 patent.

       81.     Defendants knew that iRobot had patents covering its robotic floor cleaning product

lines. Shark has previously admitted to monitoring the issuance of iRobot patents (see e.g.,

Transcript of Markman Hearing, iRobot Corp. v. SharkNinja Operating, 19-cv-12125, at 24:21),

and upon information and belief, either learned of the ’517 patent or subjectively believed there

was a high probability that iRobot had patents covering features of its robotic floor cleaning

products but took deliberate actions to avoid learning of that fact and which features were patented.

       82.     Despite knowing of the ’517 patent or being willfully blind to the ’517 patent,

Defendants continued to make, use, sell, offer to sell, and/or import infringing products.

                                                 20
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 21 of 25




        83.     Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’517 patent with

knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using infringing features in Defendants’ infringing

products including the Shark AI-WD Robot. These other persons directly infringe the ’517 patent.

        84.     Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals that depict and describe the

infringing features of the Shark AI-WD Robot (Exs. 33-39).

        85.     iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’517 patent unless the court permanently enjoins Defendants from their

activities. iRobot is also entitled to recover damages from Defendants as a result of their

infringement of the ’517 patent.

        86.     Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’517 patent.

              COUNT V - INFRINGEMENT OF U.S. PATENT NO. 10,835,096

        87.     iRobot incorporates the foregoing Paragraphs 1-30 and 39-40 by reference as

though fully set forth herein.

        88.     Defendants have been making, using, selling, or offering to sell within the United

States and/or importing into the United States their Shark AI-WD Robot product line and are

indirectly infringing, with willfulness or willful blindness, either literally and/or under the doctrine

of equivalents at least claims 14, 16-19, 21-23, 25, and 26 of the ’096 patent under 35 U.S.C. §

271. Defendants’ infringing products include the Shark AI-WD Robot product line.

        89.     Further, on information and belief, Defendants have been using their robotic

cleaners, including Shark AI-WD Robot, in tests and demonstrations in the United States, and are

                                                  21
         Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 22 of 25




infringing, directly and/or indirectly, with willfulness or willful blindness, either literally and/or

under the doctrine of equivalents at least claims 1, 3-6, 8-10, and 12-13 of the ’096 patent under

35 U.S.C. § 271. Defendants’ infringing products include the Shark AI-WD Robot product line.

       90.      Exhibit 16 attached hereto compares Defendants’ Shark AI-WD Robot and

features available therein to claims 1 and 14 of the ’096 patent.

       91.     Defendants have actively induced others to infringe claims of the ’096 patent,

including claims 1 and 14, in violation of 35 U.S.C. § 271(b) and Defendants continue to induce

infringement even today.

       92.     In developing their products, including at least Defendants’ Shark AI-WD Robot

product line, Defendants emulated and copied features of iRobot’s robotic floor cleaning products.,

and upon information and belief, including those features claimed by the ’096 patent. Use of such

products along with Defendants’ instructions, infringe the ’096 patent.

       93.     Defendants knew that iRobot had patents covering its robotic floor cleaning product

lines and methods of use thereof. Shark has previously admitted to monitoring the issuance of

iRobot patents (see e.g., Transcript of Markman Hearing, iRobot Corp. v. SharkNinja Operating,

19-cv-12125, at 24:21), and upon information and belief, either learned of the ’096 patent or

subjectively believed there was a high probability that iRobot had patents covering the method of

use of its robotic floor cleaning products but took deliberate actions to avoid learning of that fact.

       94.     Despite knowing of the ’096 patent or being willfully blind to the ’096 patent,

Defendants continued to make, use, sell, offer to sell, and/or import infringing products and

products capable of infringing.

       95.     Defendants have been and are continuing to encourage other persons (e.g.,

distributors, manufacturers, customers, and end users) to directly infringe the ’096 patent with



                                                 22
           Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 23 of 25




knowledge (or willful blindness) of that infringement, such as by making, advertising, selling,

offering to sell, supporting, distributing, and using Defendants’ products including the Shark AI-

WD Robot in a way that infringes the ’096 patent. These other persons directly infringe the ’096

patent.

          96.      Defendants provide their customers and the public with materials, including

demonstrations, training, guides, videos, websites, and/or manuals that depict and describe the

infringing features of the Shark AI-WD Robot (Exs. 33-39).

          97.      Use of the Shark AI-WD Robot, in the manner depicted and described in the

materials noted in the preceding paragraph infringes the ’096 patent.

          98.      iRobot has suffered and will continue to suffer irreparable harm by Defendants’

infringement of the ’096 patent unless the court permanently enjoins Defendants from their

activities. iRobot is also entitled to recover damages from Defendants as a result of their

infringement of the ’096 patent.

          99.      Due to Defendants’ willful and deliberate infringement, the Court should award

iRobot up to treble damages under 35 U.S.C. § 284 for infringement of the ’096 patent.

                                        PRAYER FOR RELIEF

          WHEREFORE, iRobot prays for relief and judgment against Defendants as follows:

          A. That Defendants have infringed one or more claims of the ’511 patent, the ’423 patent,

                the ’007 patent, the ’517 patent, and the ’096 patent under 35 U.S.C. § 271;

          B. A permanent injunction against Defendants and their officers, directors, employees,

                agents, consultants, contractors, suppliers, distributors, all parent and subsidiary

                entities, all assignees and successors in interest, and all others acting in concert or

                participation with Defendants or any of the foregoing persons from further



                                                    23
          Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 24 of 25




            infringement of the ’511 patent, the ’423 patent, the ’007 patent, the ’517 patent, and

            the ’096 patent;

        C. An award to iRobot of damages under 35 U.S.C. § 284 for the infringement of the ’511

            patent, the ’423 patent, the ’007 patent, the ’517 patent, and the ’096 patent by

            Defendants, together with pre-judgment and post-judgment interest and costs;

        D. An award to iRobot of treble damages under 35 U.S.C. § 284 for the willful

            infringement of the ’511 patent, the ’423 patent, the ’007 patent, the ’517 patent, and

            the ’096 patent by Defendants;

        E. A finding that, with respect to Defendants, this case is exceptional, and awarding to

            iRobot its reasonable attorney fees under 35 U.S.C. § 285;

        F. Judgment against Defendants on all counts of this Complaint; and

        G. Such other relief for iRobot that the Court sees as just.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, iRobot demands trial by jury

in this action of all issues so triable.




                                                 24
       Case 1:21-cv-10155-FDS Document 1 Filed 01/28/21 Page 25 of 25




Date: January 28, 2021             Respectfully submitted,

                                   /s/ Timothy H. Madden
                                   Peter E. Gelhaar (BBO#188310)
                                   peg@dcglaw.com
                                   T. Christopher Donnelly (BBO#129930)
                                   tcd@dcglaw.com
                                   Timothy H. Madden (BBO#654040)
                                   thm@dcglaw.com

                                   DONNELLY, CONROY & GELHAAR, LLP
                                   260 Franklin Street
                                   Suite 1600
                                   Boston, MA 02110
                                   Telephone: (617) 720-2880
                                   Facsimile: (617) 720-3554

                                   Gregg F. LoCascio, P.C. (pro hac vice)
                                   gregg.locascio@kirkland.com
                                   Anders P. Fjellstedt (pro hac vice)
                                   anders.fjellstedt@kirkland.com
                                   KIRKLAND & ELLIS LLP
                                   1301 Pennsylvania Avenue, N.W.
                                   Washington, D.C. 20004
                                   Telephone: (202) 389-5000
                                   Facsimile: (202) 389-5200

                                   Counsel for Plaintiff
                                   iRobot Corporation




                                     25
